Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”) for the three and six months ended September 30, 2008 and provides an update to our annual MD&A dated May 16, 2008 for the fiscal year ended March 31, 2008.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2008 and our annual MD&A.Our consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). Additional information relating to Westport, including our Annual Information Form (“AIF”), is available on SEDAR at www.sedar.com.This MD&A is dated October 27, 2008.All financial information is reported in Canadian dollars unless otherwise noted.Shares, share options, performance share units, warrants and per share amounts have been adjusted on a retroactive basis to reflect our three and one-half-to-one (3.5:1) share consolidation completed on July 21, 2008. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements, including statements regarding the demand for our products, the future success of our business and technology strategies, investment, cash and capital requirements, intentions of partners and potential customers, the performance of our products, future market opportunities, our estimates and assumptions used in our accounting policies, accruals, and financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees, but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activities, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to our revenue growth, operating results, industry and products, the general economy, conditions of the capital and debt markets, governmental policies and regulation, technology innovations, as well as other factors discussed below and elsewhere in this report and in our AIF, including the risk factors set forth therein.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based, or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. FINANCIAL OVERVIEW Our business operations and strategy are substantially unchanged from March 31, 2008.We are engaged in the research, development and marketing of high performance, low-emission engines and fuel systems that use gaseous fuels such as natural gas, liquefied petroleum gas (“LPG”) or hydrogen.We expect strong demand for these products for transportation, power generation and industrial applications because of the performance, emissions and life-cycle costs characteristics when compared to alternatives now available or known to be under development for these applications.To encourage customers to adopt natural gas solutions for their transportation requirements, our strategy is to provide integrated solutions from fuel supply and storage through to service and support.We develop our technologies and products in cooperation with the world's leading engine, component and vehicle manufacturers and fuel infrastructure providers.Our business focus is to continue to profitably grow Cummins Westport Inc. (“CWI”), our 50:50 commercial joint venture with Cummins Inc.; launch our liquefied natural gas (“LNG”) systems for heavy-duty (Class 8) trucks in North America and Australia; and develop new alliances and enabling new market segments globally and across applications while maintaining our technology leadership with innovative ideas and collaborative research. Our consolidated revenue for the three months ended September 30, 2008 was $39.0 million, an increase of 84% from $21.2 million in the same quarter in the prior year.CWI revenue increased by $14.3 million to 1 $33.3 million on 1,391 units shipped in Q209 from $19.0 million on 845 units shipped in Q208.Revenues in the prior year related primarily to shipments to Asia and Europe, which were down year over year, but were more than offset by increased shipments of the ISL G in Q209, which launched in mid-2007.Non-CWI revenues were $5.7 million on 69 LNG systems shipped compared to $2.2 million in the prior year when 22 LNG systems were shipped.Foreign exchange had minimal impact with the value of the Canadian dollar averaging approximately 96 cents US in both periods. For the six months ended September 30, 2008 and 2007, consolidated revenue was $64.5 million and $36.9 million, respectively, an increase of 75%.CWI accounted for $24.8 million of the $27.6 million increase with unit shipments of 2,468 fiscal year to date, up from 1,367 for the same period last year.Non-CWI revenues accounted for $2.8 million of the increase with 70 LNG systems shipped to date compared to 33 LNG systems shipped same period last year.During the six months ended September 30, 2008, the Canadian dollar strengthened by approximately 4% against the US dollar. Our income for the three months ended September 30, 2008, was $0.7 million, or $0.02 per share, compared to a net loss of $4.9 million, or $0.19 per share, for the three months ended September 30, 2007.During the quarter, we recognized $9.8 million in investment gains, net of taxes, on our sale of 790,800 Clean Energy Fuels Corp. (“Clean Energy”) shares for net proceeds of $14.2 million.Our 50% share of CWI was $1.4 million in Q209 versus $1.2 million in Q208 on an after tax basis and $2.1 million versus $1.3 million on a pre-tax basis.Having recognized the future benefit of its remaining tax losses, CWI has started to draw down its future tax assets and recognize future income tax expense in the current year.CWI gross margin percentages decreased from 31% to 25% primarily because of additional warranty reserves taken against the L Gas and C Gas plus and higher warranty accruals associated with the ISL G.Non-CWI operating expenses (research and development, general and administrative and sales and marketing) were up $3.8 million Q209 versus Q208.The increase relates primarily to higher expenses associated with launching our LNG systems for the heavy duty market such as Kenworth integration costs, production related operating costs, current product and field support and sales and marketing expenses.In addition, during the quarter, we listed on NASDAQ, incurring additional listing fees, board expenses, insurance, legal, accounting and other costs and incurred costs related to our OEM engine development programs with our European partner and Weichai Power Co., Ltd. (“Weichai Power”).Our 49% share of the loss from Juniper Engines Inc. (“Juniper”) was $0.5 million and $0.6 million for the three and six months ended September 30, 2008. For the six months ended September 30, 2008 and 2007, net loss was $2.8 million, or $0.10 per share, and $9.6 million, or $0.41 per share, respectively, with our 50% share of CWI income after taxes for those periods $3.0 million and $1.8 million, respectively.Fiscal year to date, we have recognized $12.7 million in gains, net of taxes, primarily from the sale of Clean Energy shares compared to $0.7 million in the prior year.Non-CWI operating expenses increased by $6.5 million with the increased costs in Q209 and with $1.2 million in lower program funding to date and $0.7 million in government royalties accrued, a $1.9 million swing. Our cash and short-term investments balance as at September 30, 2008 was $96.8 million compared to $22.8 million as at March 31, 2008.In the six months ended September 30, 2008, we raised approximately $52.4 million in net proceeds from our NASDAQ initial public offering, $14.0 million from the issuance of debenture units, and $19.4 million from the sale of shares in Clean
